Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 2, “valued’” should read “value”;
Claim 7, in line 6, “the signal’” should read “the first signal”;
Claim 15, in line 4, “the signal’” should read “the first signal”.
Appropriate correction is required.
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kielb et al. (US 9,677,919 B2).
              With respect to independent Claim 1, Kielb et al. disclose(s): A gauge device (Fig. 1), comprising: 
an analog display to signify a measured valued (22 in Fig. 1); a motor (32 in Fig. 5) and worm gear arrangement (20 in Fig. 5) which is configured to retain a current state of the analog display when de-energized or to change the analog display when energized (Fig. 5 and column 6, lines 3-14); and a control system (40 in Fig. 5) configured to normally de-energize the motor and worm gear arrangement and to energize the motor and worm gear arrangement only in accordance with a calculated state of the analog display differing from the current state by at least a threshold level (Fig. 5 and column 6, lines 3-14).

With respect to Claim 2, Kielb et al. teach(es) the device of independent Claim 1. Kielb et al. further disclose(s): wherein the measured value comprises a vehicle parameter that changes too slowly for human perception (column 6, lines 53-57), and the vehicle parameter comprises one or more of pressure information, temperature information and fuel level information (column 5, lines 27-29).

With respect to Claim 3, Kielb et al. teach(es) the device of independent Claim 1. Kielb et al. further disclose(s): wherein the analog display comprises a numbered background (24 in Fig. 1) and a needle (18 in Fig. 1) disposed to point to any portion of the numbered background to signify the measured value (Fig. 1).

With respect to Claim 4, Kielb et al. teach(es) the device of independent Claim 1. Kielb et al. further disclose(s): wherein the motor and worm gear arrangement comprises: a bi-directional motor (32 in Fig. 5); a worm gear (20 in Fig. 5) disposed on an output shaft of the bi-directional motor (20 in Fig. 1); and a gear train operably interposed between the worm gear and the analog display (column 4, lines 48-49). 

With respect to Claim 5, Kielb et al. teach(es) the device of independent Claim 1. Kielb et al. further disclose(s): further comprising a battery from which power is drawn to energize the motor and worm gear arrangement (54 in Fig. 1).

With respect to Claim 6, Kielb et al. teach(es) the device of independent Claim 1. Kielb et al. further disclose(s): wherein the control system comprises one or more sensors to provide readings of the measured value (44A-44C in Fig. 5).

With respect to Claim 7, Kielb et al. teach(es) the device of independent Claim 1. Kielb et al. further disclose(s): wherein the control system comprises: a motor driver configured to energize the motor and worm gear arrangement (42 in Fig. 5); a position encoder configured to generate a first signal indicative of the current state of the analog display (46A-46C in Fig. 5); and a microcontroller configured to receive the signal from the position encoder (40 in Fig. 5), to recognize the current state from the first signal (40 in Fig. 5), to calculate the calculated state of the analog display in accordance with readings of the measured value (40 in Fig. 5), to compare the calculated and current states and to generate a second signal that instructs the motor driver to energize the motor and worm gear arrangement based on comparison results (Fig. 5).

With respect to Claim 8, Kielb et al. teach(es) the device of independent Claim 1. Kielb et al. further disclose(s): wherein the threshold level is a level of change that is barely perceptible to a human (column 6, lines 53-57).
              With respect to independent Claim 9, Kielb et al. disclose(s): A gauge device (Fig. 1), comprising: 
an analog display to signify a measured valued (22 in Fig. 1); a motor (32 in Fig. 5) and worm gear arrangement (20 in Fig. 5) to retain a current state of the analog display when de-energized and to drive a change the analog display when energized (Fig. 5 and column 6, lines 3-14); and a control system (40 in Fig. 5) configured to normally maintain the motor and worm gear arrangement and to energize the motor and worm gear arrangement is de-energized in accordance with a calculated state of the analog display differing from the current state by at least a threshold level (Fig. 5 and column 6, lines 3-14) and to energize the motor and worm gear arrangement only in accordance with the calculated state differing from the current state by at least the threshold level (Fig. 5 and column 6, lines 3-14).

With respect to Claim 10, Kielb et al. teach(es) the device of independent Claim 9. Kielb et al. further disclose(s): wherein the measured value comprises a vehicle parameter that changes too slowly for human perception (column 6, lines 53-57), and the vehicle parameter comprises one or more of pressure information, temperature information and fuel level information (column 5, lines 27-29).

With respect to Claim 11, Kielb et al. teach(es) the device of independent Claim 9. Kielb et al. further disclose(s): wherein the analog display comprises a numbered background (24 in Fig. 1) and a needle (18 in Fig. 1) disposed to point to any portion of the numbered background to signify the measured value (Fig. 1).

With respect to Claim 12, Kielb et al. teach(es) the device of independent Claim 9. Kielb et al. further disclose(s): wherein the motor and worm gear arrangement comprises: a bi-directional motor (32 in Fig. 5); a worm gear (20 in Fig. 5) disposed on an output shaft of the bi-directional motor (20 in Fig. 1); and a gear train operably interposed between the worm gear and the analog display (column 4, lines 48-49). 
With respect to Claim 13, Kielb et al. teach(es) the device of independent Claim 9. Kielb et al. further disclose(s): further comprising a battery from which power is drawn to energize the motor and worm gear arrangement (54 in Fig. 1).

With respect to Claim 14, Kielb et al. teach(es) the device of independent Claim 9. Kielb et al. further disclose(s): wherein the control system comprises one or more sensors to provide readings of the measured value (44A-44C in Fig. 5).

With respect to Claim 15, Kielb et al. teach(es) the device of independent Claim 9. Kielb et al. further disclose(s): wherein the control system comprises: a motor driver configured to energize the motor and worm gear arrangement (42 in Fig. 5); a position encoder configured to generate a signal indicative of the current state of the analog display (46A-46C in Fig. 5); and a microcontroller configured to receive the first signal from the position encoder (40 in Fig. 5), to recognize the current state from the first signal (40 in Fig. 5), to calculate the calculated state of the analog display in accordance with readings of the measured value (40 in Fig. 5), to compare the calculated and current states and to generate a second signal that instructs the motor driver to energize the motor and worm gear arrangement based on comparison results (Fig. 5).

With respect to Claim 16, Kielb et al. teach(es) the device of independent Claim 9. Kielb et al. further disclose(s): wherein the threshold level is a level of change that is barely perceptible to a human (column 6, lines 53-57).


         With respect to independent Claim 17, Kielb et al. disclose(s): A method of operating a gauge device (Fig. 1), the method comprising: maintaining a motor (32 in Fig. 5) and worm gear arrangement (20 in Fig. 5) in a de-energized state to retain a current state of an analog display to signify a measured value (Fig. 5 and column 6, lines 3-14); calculating a calculated state of the analog display in accordance with readings of the measured value (Fig. 5 and column 6, lines 3-14); determining whether a difference between the current and calculated states is above a threshold level (Fig. 5 and column 6, lines 3-14); energizing the motor and worm gear arrangement to achieve the calculated state only in an event the difference between the current and calculated states is above the threshold level (Fig. 5 and column 6, lines 3-14) and de-energizing the motor and worm gear arrangement once the calculated state is achieved (Fig. 5 and column 6, lines 3-14).

With respect to Claim 18, Kielb et al. teach(es) the method of independent Claim 17. Kielb et al. further disclose(s): wherein the measured value comprises a vehicle parameter that changes too slowly for human perception (column 6, lines 53-57), and the vehicle parameter comprises one or more of pressure information, temperature information and fuel level information (column 5, lines 27-29).

With respect to Claim 19, Kielb et al. teach(es) the method of independent Claim 17. Kielb et al. further disclose(s): wherein the threshold level is a level of change that is barely perceptible to a human (column 6, lines 53-57).

With respect to Claim 20, Kielb et al. teach(es) the method of independent Claim 17. Kielb et al. further disclose(s): wherein the energizing and the de- energizing comprises battery power management (54 in Fig. 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to a gauge device: Nunes et al. (US 7,493,813 B2); Oishi (US 7,034,496 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TC/
26 September 2022

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861